IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BETTY A. MOSER                         : No. 440 MAL 2015
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
THE ESTATE OF RONALD R.                :
RENNINGER, SR.                         :
                                       :
                                       :
PETITION OF: PAMELA RENNINGER,         :
EXECUTRIX                              :


                                  ORDER



PER CURIAM

      AND NOW, this 10th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.